                 Case 2:20-cr-00154-JCC Document 20 Filed 12/17/20 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0154-JCC
10                              Plaintiff,                    ORDER
11          v.

12   KYLE MICHAEL ISAACSON,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to proceed with a
16   remote guilty plea hearing (Dkt. No. 19). Having thoroughly considered the motion and the
17   relevant record, the Court hereby GRANTS the motion for the reasons explained herein.
18   I.     BACKGROUND
19          On September 17, 2020, Defendant was charged by indictment with possession of
20   controlled substances with intent to distribute in violation of Title 21, United States Code,
21   Sections 841(a)(1); possession of a firearm in furtherance of a drug trafficking crime in violation
22   of Title 18, United States Code, Section 924(c)(1)(A)(i); and felon in possession of a firearm in
23   violation of Title 18, United States Code, Section 922(g)(1) and 924(a)(2). (Dkt. No. 11.)
24   Defendant pled not guilty to the charges and is currently detained pending trial, which is
25   scheduled for May 10, 2021. (Dkt. Nos. 7, 9, 15, 18.) The parties have reached a plea agreement
26   and Defendant moves to enter a guilty plea by telephone or video conference. (Dkt. No. 19.)


     ORDER
     CR20-0154-JCC
     PAGE - 1
               Case 2:20-cr-00154-JCC Document 20 Filed 12/17/20 Page 2 of 3




 1   Defendant would like to take responsibility in this matter and move forward in a timely fashion.

 2   (Dkt. No. 19 at 2.) The Government does not oppose the request.

 3   II.    DISCUSSION

 4          Because of the health risks posed by the COVID-19 pandemic, the Court may conduct a
 5
     felony plea hearing by video conference if the defendant consents and the Court finds that the
 6
     plea hearing cannot be further delayed without serious harm to the interests of justice. See
 7
     Coronavirus Aid, Relief, and Economic Security (CARES) Act, Pub. L. No. 116-136,
 8
 9   §§ 15002(b)(2)(A), (b)(4), 134 Stat. 281, 528–29 (2020); W.D. Wash. General Order No. 14-20

10   (Sept. 24, 2020), 04-20 (Mar. 30, 2020). Defendant has a strong interest in the speedy resolution

11   of this matter. Under General Order 15-20, in-person proceedings will not resume until at least
12
     January 1, 2021. See W.D. Wash. General Order No. 15-20 at 2 (Oct. 2, 2020). The Court finds
13
     that unnecessarily delaying Defendant’s guilty plea hearing, and therefore his sentencing, for at
14
     least several weeks, despite having already reached a plea agreement with the Government,
15
     would cause serious harm to the interests of justice.
16

17   III.   CONCLUSION
18          For the foregoing reasons, the Court GRANTS Defendant’s unopposed motion to proceed
19   with a remote guilty plea hearing (Dkt. No. 19). The Court ORDERS that Defendant’s guilty
20   plea hearing before a Magistrate Judge be set as soon as practicable and be conducted by video
21   conference. The Court DIRECTS the presiding judge to establish a record of Defendant’s
22   consent for the hearing, in accordance with General Order No. 04-20.
23   //
24   //
25   //
26   //

     ORDER
     CR20-0154-JCC
     PAGE - 2
              Case 2:20-cr-00154-JCC Document 20 Filed 12/17/20 Page 3 of 3




 1         DATED this 17th day of December 2020.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0154-JCC
     PAGE - 3
